OPINION ON REHEARING. Hart, J. Counsel for appellants complain that the court did not discuss the action of the court below in overruling their motion to withdraw the submission of the case for the purpose of taking further testimony. This motion was not filed until the 26th day of January, 1922. The case was submitted on November 22, 1921. The testimony of Ben Jones was taken on December 6, 1920. Hence .appellants waited too long. They were apprised of the fact that Jones claimed that appellee had not been divorced from him when he testified to that fact. Hence they should have proceeded with diligence to take additional testimony on this point if they intended to rely upon it, and should not have waited until more than a year had elapsed before attempting to do so. The motion for rehearing is denied.